Citation Nr: 1646503	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  11-13 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for pes planus, claimed as bilateral fallen arches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to April 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This matter was previously before the Board in March and December 2014, when it was remanded for further development.

The Veteran presented testimony at a personal hearing before a Veterans Law Judge (VLJ) in June 2013.  A transcript of the hearing is of record.  The law requires the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107 (c) (West 2014); 38 C.F.R. § 20.707 (2015).  In May 2016, the Board sent a letter to the Veteran, which explained the VLJ who presided over his hearing was no longer available to participate in the appeal and offered the Veteran a hearing before a different VLJ; otherwise, the case would be reassigned.  The Veteran did not respond within the thirty-day response period provided in the letter.  Thus, the Board will proceed with the matter on appeal with the assumption that the Veteran does not desire another hearing regarding his appeal.


FINDING OF FACT

The Veteran's pre-existing bilateral foot disability, diagnosed as pes planus, was aggravated during active service.






CONCLUSION OF LAW

The criteria for service connection for pes planus have been met.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (b).

"[I]f a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder."  See Wagner v. Principi, 370 F.3d 1096 (Fed. Cir. 2004); see also 38 U.S.C. § 1153; 38 C.F.R. § 3.306.  In such claims, the claimant has the burden of showing that there was an increase in disability during service to establish the presumption of aggravation.  See Wagner, supra; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

If the claimant meets his burden of demonstrating an increase in service, the disability is presumed to have been aggravated in service, and the burden is on the Secretary to rebut that presumption.  38 U.S.C. § 1153; 38 C.F.R. § 3.306; Horn v. Shinseki, 25 Vet. App. 234 (2012).  To rebut that presumption, the Secretary must show, by clear and unmistakable evidence, that the worsening of the condition was due to the natural progress of the disease.  38 U.S.C. § 1153; Horn, 25 Vet. App. at 235 n.6.

Here, a bilateral foot disability was noted at the Veteran's entry into active service.  His February 1974 entrance examination report includes a notation of abnormal feet with fallen arches.  Thus, the Veteran is not presumed to have been in sound condition upon entrance into service.  Consequently, to the extent that he seeks compensation for bilateral loss of arches, the burden is on him to demonstrate an increase in disability during service, which would trigger the presumption of aggravation.

In its March 2014 remand, the Board made a preliminary finding that aggravation has been established in the Veteran's case based on his testimony during the June 2013 hearing, his denial of foot-related symptoms at his entry into active service, service treatment records documenting symptoms manifest in service, and his history of post-service treatment for bilateral foot issues.  Accordingly, the Board remanded the matter for an opinion addressing whether the Veteran's pre-existing loss of arches was clearly and unmistakably not aggravated beyond the normal progression of the condition during his period of active service.

In May 2015, a VA examiner indicated it would be difficult to determine whether the Veteran's condition was aggravated during active service because pes planus affects people in different ways.  The May 2015 VA examiner explained pes planus remains stable in some case, but is aggravated by activities such as walking or running in other cases.  In December 2015, the Agency of Original Jurisdiction (AOJ) requested an addendum from the May 2015 VA examiner.  In a December 2015 addendum to his initial examination report, the May 2015 VA examiner explained he was simply unable to address whether there was aggravation in service without resorting to speculation.  Nevertheless, the AOJ requested a second addendum to the initial examination report.  In a February 2016 addendum, the May 2015 VA examiner opined the natural history varies for pes planus, but indicated the Veteran's pes planus was not aggravated beyond its natural progression during active service.

The Board finds the evidence in this case is insufficient to rebut the presumption of aggravation.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  See 38 C.F.R. § 3.306 (b); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The May 2015 VA examiner initially opined that he could not address whether the Veteran's condition was aggravated beyond it normal progression during active service due to the wide variance of outcomes for pes planus.  While he later stated that the Veteran's pes planus was not aggravated beyond its natural progression during active service, this opinion was not couched in terms of the clear and unmistakable standard and was preceded by his prior statement that natural history varies for pes planus from person to person.  Thus, the evidence is not obvious or manifest that the increase in severity of the Veteran's pes planus during service was due to the natural progress of the condition.  To meet the clear and unmistakable standard to rebut the presumption of aggravation, the evidence must go well beyond the speculation of medical professionals.  The May 2015 examination report with its addenda does not meet this high evidentiary standard.  As such, the presumption of aggravation has not been rebutted, and service connection for pes planus (claimed as bilateral fallen arches) is warranted.

ORDER

Entitlement to service connection for pes planus (claimed as bilateral fallen arches) is granted.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


